Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

September 8, 2019

 

Greenland Acquisition Corporation

Suite 906, Tower W1, Oriental Plaza

No. 1 East Chang’an Street, Dongcheng District

Beijing, People’s Republic of China

 

Ladies and Gentlemen:

 

In connection with the contemplated business combination (the “Transaction”)
among Greenland Acquisition Corporation, a British Virgin Islands company (the
“Company”), and Zhongchai Holding (Hong Kong) Limited, a Hong Kong company, a
company organized under the laws of Hong Kong (“Target”), and certain other
parties, which Transaction will be consummated in accordance with a securities
exchange agreement entered into among the Company, the Target and certain other
parties, dated July 15, 2019 (the “Transaction Agreement”), the Company is
seeking commitments to purchase the Company’s ordinary shares, no par value (the
“Shares”), for a purchase price of $10.25 per Share (the “Purchase Price”).
Subject to Section 3, the Company is offering the Shares in a private placement
(the “Offering”) in which the Company expects to issue and sell Shares pursuant
to subscription agreements on substantially the same terms hereof. In connection
therewith, the undersigned subscriber (“Subscriber”) and the Company agree in
this subscription agreement (this “Subscription Agreement”) as follows:

 

1. Subscription. Subject to Section 3, as of the date written above (the
“Subscription Date”), the Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Company such number of Shares as is set forth on the
signature page of this Subscription Agreement at the Purchase Price per Share
and on the terms provided for herein.

 

2. Closing; Delivery of Shares.

 

a. The closing of the sale of Shares contemplated hereby (the “Closing”, and the
date that the Closing actually occurs, the “Closing Date”) is contingent upon
the substantially concurrent consummation of the Transaction (the “Transaction
Closing”). The Closing shall occur on the date of, and immediately prior to, the
Transaction Closing.

 

b. The Company shall provide written notice (which may be via email) to the
Subscriber (the “Closing Notice”) that the Company reasonably expects the
Transaction Closing to occur on a date specified in the notice (the “Scheduled
Closing Date”) that is not less than five (5) days from the date of the Closing
Notice, which Closing Notice shall contain the Company’s wire instructions for
an escrow account (the “Escrow Account”) established by the Company with a third
party escrow agent (the “Escrow Agent”) to be identified in the Closing Notice.
Subject to Section 3, at least three (3) days prior to the Scheduled Closing
Date, the Subscriber shall deliver to the Escrow Account the aggregate Purchase
Price for the Shares subscribed by wire transfer of United States dollars in
immediately available funds. Upon the Closing, the Company shall provide
instructions to the Escrow Agent to release the funds in the Escrow Account to
the Company against delivery to the Subscriber of the Shares, free and clear of
any liens or other restrictions whatsoever (other than those arising under state
or federal securities laws), in book-entry form as set forth in Section 2(c)
below. If this Subscription Agreement is terminated prior to the Closing and any
funds have already been sent by the Subscriber to the Escrow Account, then
promptly after such termination, the Company will instruct the Escrow Agent to
promptly return such funds to the Subscriber.

 



 

 

 

c. Promptly after the Closing (but in no event more than two (2) business days
after Closing), the Company shall deliver (or cause the delivery of) the Shares
in book-entry form with restrictive legends in the amount as set forth on the
signature page to the Subscriber as indicated on the signature page or to a
custodian designated by the Subscriber, as applicable, as indicated below.

 

3. Backstop.

 

a. Commencing on the date hereof and through 5:00 p.m. Eastern Time on the fifth
(5th) business day prior to the Special Meeting (as defined below) (the
“Backstop Deadline”), the Subscriber shall (provided it is lawful to do so) have
the right to purchase Shares in one or more open market purchases or in
privately negotiated transactions with third parties (any shares so purchased,
“Backstop Shares”). On the calendar day immediately following the Backstop
Deadline and promptly at such other times requested by the Company from time to
time, the Subscriber shall (i) notify the Company in writing of the number of
Backstop Shares that it has purchased, and (ii) provide the Company, for all
Backstop Shares acquired, all documentary evidence reasonably requested by the
Company and its advisors (including legal counsel) and its transfer agent and
proxy solicitor, in form and substance reasonably acceptable to the Company, to
confirm that (A) the Subscriber has purchased all such Backstop Shares, (B) the
seller of such Backstop Shares has provided to the Subscriber (x) such seller’s
proxy with respect to all Backstop Shares purchased from such seller for the
matters to be voted upon at the special meeting of the Company’s shareholders to
be held by the Company pursuant to a proxy statement filed by the Company with
the U.S. Securities and Exchange Commission (the “SEC”) in connection with the
Special Meeting, as may be supplemented by definitive additional materials filed
with the SEC prior to the Special Meeting (the “Proxy Statement”) to approve,
among other matters, the Transaction (including any shareholders meeting held
upon an adjournment prior to the completion thereof, the “Special Meeting”) and
(y) an irrevocable written waiver of such seller’s right to exercise any
redemption or conversion rights with respect to all Backstop Shares purchased
from such seller pursuant to the Redemption (as defined below) and (C) the
Subscriber has complied with its obligations under Section 3(b) below.

 

b. The Subscriber covenants and agrees that until the earlier of (i) the
consummation of the Transaction or (ii) the date on which the Transaction
Agreement is terminated in accordance with its terms, it shall (A) not, directly
or indirectly, transfer (whether by sale, redemption, disposition or
monetization in any manner whatsoever, including though redemption election or
any derivative transactions) any Backstop Shares that it owns or otherwise
acquires, (B) vote at the Special Meeting all of the Backstop Shares that it
owns or acquires, or otherwise has proxy rights with respect to, in favor of the
Transaction, and each of the other proposals of the Company set forth in the
Proxy Statement, and (C) waive and not exercise any rights that it may have to
redeem or convert any Backstop Shares that it owns or acquires in connection
with the redemption conducted by the Company in connection with the Transaction
in accordance with the Company’s organizational documents and the Proxy
Statement (the “Redemption”).

 

c. Any Backstop Shares acquired and held by the Subscriber in accordance with
this Section 3, and for which the Subscriber otherwise complies with its
obligations under this Section 3, shall reduce the number of Shares required to
be purchased by the Subscriber pursuant to Section 1 above.

 



2

 

 

4. Closing Conditions. In addition to the condition set forth in the first
sentence of Section 2(a) above:

 

a. The Closing is also subject to the satisfaction or valid waiver by each party
of the conditions that, on the Closing Date:

 

(i) no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 

(ii) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 

(iii) all material conditions precedent to the Transaction Closing set forth in
the Transaction Agreement shall have been satisfied or waived (other than those
conditions which, by their nature, are to be satisfied at the Transaction
Closing).

 

b. The obligations of the Company to consummate the Closing are also subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:



(i) all representations and warranties of the Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for representations and warranties made as of a specific date, which shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true in all respects) as of such
date), and consummation of the Closing, shall constitute a reaffirmation by the
Subscriber of each of the representations, warranties and agreements of the
Subscriber contained in this Subscription Agreement as of the Closing Date; and

 

(ii) the Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing.

 

c. The obligations of the Subscriber to consummate the Closing are also subject
to the satisfaction or valid waiver by the Subscriber of the additional
conditions that, on the Closing Date:

 

(i) all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for representations and warranties made as of a specific date, which shall be
true and correct in all material respects (other than representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true in all respects) as of such
date); and



(ii) the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to Closing.

 



3

 

 

5. Company Representations and Warranties. The Company represents and warrants
to the Subscriber that:

 

a. As of the date hereof, the Company is duly organized, validly existing and in
good standing under the laws of the British Virgin Islands. The Company has the
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b. The Shares have been duly authorized and, when issued and delivered to the
Subscriber against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Memorandum and Articles of Association (as amended) or under the laws of the
British Virgin Islands.

 

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against the Company in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

d. The issuance and sale of the Shares and the compliance by the Company with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with the NASDAQ marketplace rules
and will not conflict with or result in a material breach or material violation
of any of the terms or provisions of, or constitute a material default under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
of the property or assets of the Company or any of its subsidiaries pursuant to
the terms of (i) any indenture, mortgage, deed of trust, loan agreement,
license, lease or any other agreement or instrument to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject, which would have a material adverse effect on the business,
properties, financial condition, shareholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
material violation of the provisions of the organizational documents of the
Company; or (iii) result in any violation of any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties that
would have a Material Adverse Effect or materially affect the validity of the
Shares or the legal authority of the Company to comply with this Subscription
Agreement; subject, in the case of the foregoing clauses (i) and (iii) with
respect to the consummation of the transactions therein contemplated.

 

e. The Company is not, and immediately after receipt of payment for the Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

f. Assuming the accuracy of the Subscriber’s representations and warranties set
forth in Section 6, in connection with the offer, sale and delivery of the
Shares in the manner contemplated by this Subscription Agreement, it is not
necessary to register the Shares under the Securities Act of 1933, as amended
(the “Securities Act”).

 

g. The Company understands that the foregoing representations and warranties
shall be deemed material to and have been relied upon by the Subscriber.

 



4

 

 

6. Subscriber Representations, Warranties and Covenants. The Subscriber
represents and warrants to the Company that:

 

a. At the time the Subscriber was offered the Shares, it was, and as of the date
hereof, the Subscriber is (i) an “accredited investor” (within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act as indicated in the
questionnaire attached as Exhibit A hereto, and (ii) is acquiring the Shares
only for its own account and (iii) not for the account of others, and not on
behalf of any other account or person or with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act.
The Subscriber is not an entity formed for the specific purpose of acquiring the
Shares or Backstop Shares.

 

b. The Subscriber understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares delivered at the Closing have not been registered under the
Securities Act. The Subscriber understands that the Shares may not be resold,
transferred, pledged or otherwise disposed of by the Subscriber absent an
effective registration statement under the Securities Act except (i) to the
Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and in each of cases (i)
and (iii) in accordance with any applicable securities laws of the states and
other jurisdictions of the United States, and that any certificates (if any) or
any book-entry shares representing the Shares delivered at the Closing shall
contain a legend to such effect. The Subscriber acknowledges that the Shares
will not be eligible for resale pursuant to Rule 144A promulgated under the
Securities Act. The Subscriber understands and agrees that the Shares, until
registered under an effective registration statement, will be subject to
transfer restrictions and, as a result of these transfer restrictions, the
Subscriber may not be able to readily resell the Shares and may be required to
bear the financial risk of an investment in the Shares for an indefinite period
of time. The Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Shares.

 

c. The Subscriber understands and agrees that the Subscriber is purchasing the
Shares directly from the Company. The Subscriber further acknowledges that there
have been no representations, warranties, covenants and agreements made to the
Subscriber by the Company, or any of its officers or directors, expressly (other
than those representations, warranties, covenants and agreements included in
this Subscription Agreement) or by implication.

 

d. [Intentionally omitted].

 

e. The Subscriber acknowledges and agrees that the Subscriber has received such
information as the Subscriber deems necessary in order to make an investment
decision with respect to the Shares and the Backstop Shares. Without limiting
the generality of the foregoing, the Subscriber acknowledges that it has
reviewed (i) the Company’s Registration Statement on Form S-1 filed with the
SEC, (ii) the Company’s proxy statement filed with the SEC, as amended, and
(iii) the Company’s other filings with the SEC ((i), (ii) and (iii) together,
the “Company SEC Filings”). The Subscriber represents and agrees that the
Subscriber and the Subscriber’s professional advisor(s), if any, have had an
opportunity to ask the Company’s management questions, receive such answers and
obtain such information as the Subscriber and such Subscriber’s professional
advisor(s), if any, have deemed necessary to make an investment decision with
respect to the Shares and the Backstop Shares. The Subscriber has conducted its
own investigation of the Company and the Shares and the Subscriber has made its
own assessment and have satisfied itself concerning the relevant tax and other
economic considerations relevant to its investment in the Shares. The Subscriber
further acknowledges that the information contained in the Company SEC Filings
is subject to change, and that any changes to the information contained in the
Company SEC Filings, including any changes based on updated information or
changes in terms of the Transaction, shall in no way affect the Subscriber’s
obligation to purchase the Shares hereunder, except as otherwise provided
herein.

 



5

 

 

f. The Subscriber became aware of this Offering solely by means of direct
contact between the Subscriber and the Company or a representative of the
Company or the Target, and the Shares were offered to the Subscriber solely by
direct contact between the Subscriber and the Company or the Target or a
representative of the Company or the Target. The Subscriber acknowledges that
the Company represents and warrants that the Shares (i) were not offered by any
form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws. The Subscriber
has a substantive pre-existing relationship with the Company, Target or their
respective affiliates for this Offering. Neither the Subscriber, nor any of its
directors, officers, employees, agents, shareholders or partners has either
directly or indirectly, including through a broker or finder (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the Offering.

 

g. The Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares and the Backstop Shares,
including those set forth in the Company SEC Filings. The Subscriber is able to
fend for itself in the transactions contemplated herein and has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Shares and the Backstop Shares, and
the Subscriber has sought such accounting, legal and tax advice as the
Subscriber has considered necessary to make an informed investment decision.

 

h. Alone, or together with any professional advisor(s), the Subscriber has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
Subscriber and that the Subscriber is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the Subscriber’s investment
in the Company. The Subscriber acknowledges specifically that a possibility of
total loss exists.

 

i. In making its decision to purchase the Shares, the Subscriber has relied
solely upon independent investigation made by the Subscriber and the
representations and warranties of the Company set forth herein.

 

j. The Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of this Offering or made any findings or
determination as to the fairness of this investment or the accuracy or adequacy
of the Company SEC Filings.

 

k. The Subscriber has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l. The execution, delivery and performance by the Subscriber of this
Subscription Agreement are within the powers of the Subscriber, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any federal or state statute, rule or regulation applicable to the
Subscriber, any order, ruling or regulation of any court or other tribunal or of
any governmental commission or agency, or any agreement or other undertaking, to
which the Subscriber is a party or by which the Subscriber is bound, and, if the
Subscriber is not an individual, will not violate any provisions of the
Subscriber’s charter documents, including its incorporation or formation papers,
bylaws, indenture of trust or partnership or operating agreement, as may be
applicable. The signature on this Subscription Agreement is genuine, and the
signatory, if the Subscriber is an individual, has legal competence and capacity
to execute the same or, if the Subscriber is not an individual the signatory has
been duly authorized to execute the same, and this Subscription Agreement
constitutes a legal, valid and binding obligation of the Subscriber, enforceable
against the Subscriber in accordance with its terms.

 



6

 

 

m. Neither the due diligence investigation conducted by the Subscriber in
connection with making its decision to acquire the Shares or the Backstop Shares
nor any representations and warranties made by the Subscriber herein shall
modify, amend or affect the Subscriber’s right to rely on the truth, accuracy
and completeness of the Company’s representations and warranties contained
herein.

 

n. The Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the Subscriber is
permitted to do so under applicable law. If the Subscriber is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the Subscriber and used to purchase the Shares and
the Backstop Shares were legally derived.

 

o. The Subscriber acknowledges its obligations under applicable securities laws
with respect to the treatment of non-public information relating to the Company.

 



7

 

 

7. Registration Rights. The Company agrees that, within thirty (30) calendar
days after the Transaction Closing, the Company will file with the SEC (at the
Company’s sole cost and expense) a registration statement registering the resale
of the Shares (the “Registration Statement”), and the Company shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof. The Company agrees
that the Company will cause such Registration Statement or another registration
statement (which may be a “shelf” registration statement) to remain effective
until the earlier of (i) two years from the issuance of the Shares, (ii) the
date on which the Subscriber ceases to hold the Shares covered by such
Registration Statement, or (iii) on the first date on which the Subscriber can
sell all of its Shares (or shares received in exchange therefor) under Rule 144
of the Securities Act without limitation as to the manner of sale or the amount
of such securities that may be sold. The Subscriber agrees to disclose its
beneficial ownership, as determined in accordance with Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of the Shares
to the Company upon request to assist the Company in making the determination
described above. The Company’s obligations to include the Shares in the
Registration Statement are contingent upon the Subscriber furnishing in writing
to the Company such information regarding the Subscriber, the securities of the
Company held by the Subscriber and the intended method of disposition of the
Shares as shall be reasonably requested by the Company to effect the
registration of the Shares, and shall execute such documents in connection with
such registration as the Company may reasonably request that are customary of a
selling shareholder in similar situations. The Company may delay filing or
suspend the use of any such registration statement if it determines that in
order for the registration statement to not contain a material misstatement or
omission, an amendment thereto would be needed, or if such filing or use could
materially affect a bona fide business or financing transaction of the Company
or would require premature disclosure of information that could materially
adversely affect the Company (each such circumstance, a “Suspension Event”);
provided, that the Company shall use commercially reasonable efforts to make
such registration statement available for the sale by the Subscriber of such
securities as soon as practicable thereafter. Upon receipt of any written notice
from the Company of the happening of any Suspension Event during the period that
the Registration Statement is effective or if as a result of a Suspension Event
the Registration Statement or related prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made (in the case of the prospectus) not
misleading, the Subscriber agrees that it will (i) immediately discontinue
offers and sales of the Shares under the Registration Statement until the
Subscriber receives (A) (x) copies of a supplemental or amended prospectus that
corrects the misstatement(s) or omission(s) referred to above and (y) notice
that any post-effective amendment has become effective or (B) notice from the
Company that it may resume such offers and sales, and (ii) maintain the
confidentiality of any information included in such written notice delivered by
the Company unless otherwise required by applicable law. If so directed by the
Company, the Subscriber will deliver to the Company or destroy all copies of the
prospectus covering the Shares in the Subscriber’s possession; provided,
however, that this obligation to deliver or destroy all copies of the prospectus
covering the Shares shall not apply to (i) the extent the Subscriber is required
to retain a copy of such prospectus (A) in order to comply with applicable
legal, regulatory, self-regulatory or professional requirements or (B) in
accordance with a bona fide pre-existing document retention policy or (ii)
copies stored electronically on archival servers as a result of automatic data
back-up.

  

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of: (a) the mutual written
agreement of each of the parties hereto to terminate this Subscription
Agreement; (b) the Company notifying the Subscriber that the Company has
abandoned its plans to move forward with the Transaction; (c) such date and time
as the Transaction Agreement is terminated in accordance with its terms; or (d)
written notice by either party to the other party to terminate this Subscription
Agreement if the transactions contemplated by this Subscription Agreement are
not consummated on or prior to December 31, 2019; provided that nothing herein
will relieve any party from liability for any willful breach hereof prior to the
time of termination, and each party will be entitled to any remedies at law or
in equity to recover losses, liabilities or damages arising from such breach.
The Company shall notify the Subscriber of the termination of the Transaction
Agreement promptly after the termination of such agreement.

 



8

 

 

9. Trust Account Waiver. Reference is made to the final prospectus of the
Company filed with the SEC (File No. 333-226001), dated as of July 24, 2018 (the
“Prospectus”). The Subscriber hereby represents and warrants that it has read
the Prospectus and understands that the Company has established a trust account
(the “Trust Account”) containing the proceeds of its initial public offering
(the “IPO”) and the overallotment shares acquired by its underwriters and from
certain private placements occurring simultaneously with the IPO (including
interest accrued from time to time thereon) for the benefit of the Company’s
public shareholders (including overallotment shares acquired by the Company’s
underwriters, the “Public Shareholders”), and that, except as otherwise
described in the Prospectus, the Company may disburse monies from the Trust
Account only: (a) to the Public Shareholders in the event they elect to redeem
their Company shares in connection with the consummation of the Company’s
initial business combination (as such term is used in the Prospectus) (the
“Business Combination”) or in connection with an extension of its deadline to
consummate a Business Combination, (b) to the Public Shareholders if the Company
fails to consummate a Business Combination within twelve (12) months (or, if
extended, up to twenty-one (21) months) after the closing of the IPO, (c) with
respect to any interest earned on the amounts held in the Trust Account, amounts
necessary to pay for any taxes or (d) to the Company after or concurrently with
the consummation of a Business Combination. For and in consideration of the
Company entering into this Subscription Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Subscriber hereby agrees on behalf of itself and its
affiliates that, notwithstanding anything to the contrary in this Subscription
Agreement, neither the Subscriber nor any of its affiliates do now or shall at
any time hereafter have any right, title, interest or claim of any kind in or to
any monies in the Trust Account or distributions therefrom, or make any claim
against the Trust Account (including any distributions therefrom), regardless of
whether such claim arises as a result of, in connection with or relating in any
way to, this Subscription Agreement or any proposed or actual business
relationship between the Company or its Representatives, on the one hand, and
the Subscriber or its Representatives, on the other hand, or any other matter,
and regardless of whether such claim arises based on contract, tort, equity or
any other theory of legal liability (collectively, the “Released Claims”). The
Subscriber on behalf of itself and its affiliates hereby irrevocably waives any
Released Claims that the Subscriber or any of its affiliates may have against
the Trust Account (including any distributions therefrom) now or in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with the Company or its Representatives and will not seek recourse against the
Trust Account (including any distributions therefrom) for any reason whatsoever
(including for an alleged breach of this Subscription Agreement or any other
agreement with the Company or its affiliates). The Subscriber agrees and
acknowledges that such irrevocable waiver is material to this Subscription
Agreement and specifically relied upon by the Company and its affiliates to
induce the Company to enter in this Subscription Agreement, and the Subscriber
further intends and understands such waiver to be valid, binding and enforceable
against the Subscriber and each of its affiliates under applicable law. To the
extent the Subscriber or any of its affiliates commences any action or
proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company or its Representatives, which proceeding seeks,
in whole or in part, monetary relief against the Company or its Representatives,
the Subscriber hereby acknowledges and agrees that the Subscriber’s and its
affiliates’ sole remedy shall be against funds held outside of the Trust Account
and that such claim shall not permit the Subscriber or its affiliates (or any
person claiming on any of their behalves or in lieu of any of them) to have any
claim against the Trust Account (including any distributions therefrom) or any
amounts contained therein. In the event the Subscriber or any of its affiliates
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter relating to the Company or its Representatives,
which proceeding seeks, in whole or in part, relief against the Trust Account
(including any distributions therefrom) or the Public Shareholders, whether in
the form of money damages or injunctive relief, the Company and its
Representatives, as applicable, shall be entitled to recover from the Subscriber
and its affiliates the associated legal fees and costs in connection with any
such action in the event the Company or its Representatives, as applicable,
prevails in such action or proceeding. For purposes of this Subscription
Agreement, “Representatives” with respect to any person shall mean such person’s
affiliates and its and its affiliate’s respective directors, officers,
employees, consultants, advisors, agents and other representatives.
Notwithstanding anything to the contrary contained in this Subscription
Agreement, the provisions of this Section 9 shall survive the Closing or any
termination of this Subscription Agreement and last indefinitely.

 



9

 

 

10. Miscellaneous.

 

a. Neither this Subscription Agreement nor any rights that may accrue to the
Subscriber hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned by the Subscriber without the prior written consent of
the Company, and any purported transfer or assignment without such consent shall
be null and void ab initio.

 

b. The Company may request from the Subscriber such additional information as
the Company may deem necessary to evaluate the eligibility of the Subscriber to
acquire the Shares, and the Subscriber shall provide such information to the
Company upon such request, it being understood by the Subscriber that the
Company may without any liability hereunder reject the Subscriber’s subscription
prior to the Closing Date in the event the Subscriber fails to provide such
additional information requested by the Company to evaluate the Subscriber’s
eligibility or the Company determines that the Subscriber is not eligible.

 

c. The Subscriber acknowledges that the Company and others will rely on the
acknowledgments, understandings, agreements, representations and warranties of
the Subscriber contained in this Subscription Agreement. Prior to the Closing,
the Subscriber agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate. The Subscriber agrees that the purchase by
the Subscriber of Shares from the Company will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Subscriber as of the time of such
purchase.

 



10

 

 

d. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby. The Subscriber shall consult
with the Company in issuing any press release or making any other similar public
statement with respect to the transactions contemplated hereby, and the
Subscriber shall not issue any such press release or make any such public
statement without the prior consent (such consent not to be unreasonably
withheld or delayed) of the Company, provided that the consent of the Company
shall not be required to the extent that such disclosure is required by law, in
which case the Subscriber shall promptly provide the Company with prior notice
of such disclosure.

 

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof
(other than the Confidentiality Agreement entered into by the Company and the
Subscriber, if applicable). This Subscription Agreement shall not confer any
rights or remedies upon any person other than the parties hereto, and their
respective successor and assigns.

 

h. This Subscription Agreement shall be binding upon, and inure to the benefit
of the parties hereto and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

k. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 



11

 

 

l. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

m. All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given (i) when delivered in person, (ii) when
delivered by facsimile or email, with affirmative confirmation of receipt, (iii)
one business day after being sent, if sent by reputable, internationally
recognized overnight courier service or (iv) three (3) business days after being
mailed, if sent by registered or certified mail, in each case to the applicable
party at the following addresses (or at such other address for a party as shall
be specified by like notice):

 

If to the Company, to:

 

Greenland Acquisition Corporation

Suite 906, Tower W1, Oriental Plaza

No. 1 East Chang’an Street, Dongcheng District

Beijing, People’s Republic of China

Attn.: Yanming Liu

Email: liuym@msn.com

 

with a copy (which shall not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Bill Huo, Esq.
Ari Edelman, Esq.
Email: bhuo@egsllp.com
aedelman@egsllp.com
Telephone No.: (212) 370-1300
Facsimile No.: (212) 370-7889

 

Notice to the Subscriber shall be given to the address underneath the
Subscriber’s name on the signature page hereto.

 

n. The headings set forth in this Subscription Agreement are for convenience of
reference only and shall not be used in interpreting this Subscription
Agreement. In this Subscription Agreement, unless the context otherwise
requires: (i) whenever required by the context, any pronoun used in this
Subscription Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (ii) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding or succeeding such term and shall be deemed in each case to be
followed by the words “without limitation”; and (iii) the words “herein”,
“hereto” and “hereby” and other words of similar import in this Subscription
Agreement shall be deemed in each case to refer to this Subscription Agreement
as a whole and not to any particular portion of this Subscription Agreement. As
used in this Subscription Agreement, the term: (x) “business day” shall mean any
day other than a Saturday, Sunday or a legal holiday on which commercial banking
institutions in New York, New York are authorized to close for business; (y)
“person” shall refer to any individual, corporation, partnership, trust, limited
liability company or other entity or association, including any governmental or
regulatory body, whether acting in an individual, fiduciary or any other
capacity; and (z) “affiliate” shall mean, with respect to any specified person,
any other person or group of persons acting together that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with such specified person (where the term “control” (and
any correlative terms) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise).
For the avoidance of doubt, any reference in this Subscription Agreement to an
affiliate of the Company will include the Company’s sponsor, Greenland Asset
Management Corporation.

 



12

 

 

o. At Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties may reasonably deem
practical and necessary in order to consummate the Offering as contemplated by
this Subscription Agreement.

 

11. Non-Reliance and Exculpation. The Subscriber acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person other than the statements, representations and warranties
contained in this Subscription Agreement in making its investment or decision to
invest in the Company. The Subscriber agrees that no other purchaser pursuant to
other subscription agreements entered into in connection with the Offering
(including the controlling persons, members, officers, directors, partners,
agents, or employees of any such other purchaser) shall be liable to the
Subscriber pursuant to this Subscription Agreement for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares.

 

12. Cutback. Notwithstanding anything contrary herein, the Company, in its sole
discretion, shall have the right to reduce the number of Shares to be issued to
the Subscriber pursuant to this Subscription Agreement, as long as the Company
is reducing the number of shares to be issued and sold to all investors pursuant
to the other subscription agreements, on a pro rata basis. The Company shall
notify the Subscriber in writing at least two (2) days in advance of Closing if
it elects to reduce the number of Shares to be issued and sold to the Subscriber
pursuant to this Section 12.

 

{SIGNATURE PAGES FOLLOW}

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

  

  GREENLAND ACQUISITION CORPORATION         By:     Name:
Title:

 



 

 

 

{SUBSCRIBER SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT}

 

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed by its authorized signatory as of the date first indicated above.

  

Name(s) of Subscriber:
____________________________________________________________________________

 

Signature of Authorized Signatory of Subscriber:
______________________________________________________________

 

Name of Authorized Signatory:
____________________________________________________________________________

 

Title of Authorized Signatory:
____________________________________________________________________________

 

Address for Notice to Subscriber:

 

____________________________________________________________________________

____________________________________________________________________________

____________________________________________________________________________

 

Attention:
_______________________________________________________________________

Email:
__________________________________________________________________________

Facsimile No.:
____________________________________________________________________

Telephone No.:
___________________________________________________________________

 

Address for Delivery of Shares to Subscriber (if not same as address for
notice):

  

Subscription Amount: $ ___________________

 

Number of Shares: ________________________

 

EIN Number: ______________________________

 



 

 

 

Exhibit A

Accredited Investor Questionnaire

 

Capitalized terms used and not defined in this Exhibit A shall have the meanings
given in the Subscription Agreement to which this Exhibit A is attached.

 

The undersigned represents and warrants that the undersigned is an “accredited
investor” (an “Accredited Investor”) as such term is defined in Rule 501(a) of
Regulation D under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), for one or more of the reasons specified below (please check all boxes
that apply):

 

For Natural Persons

 

☐ The undersigned is a natural person and (please check all boxes that apply):

 

  ☐ has an individual net worth (determined by subtracting total liabilities
from total assets), or joint net worth with the Subscriber’s spouse, in excess
of $1,000,000; (excluding undersigned’s primary residence and indebtedness
thereon up to the gross value of such residence, except that if the amount of
such indebtedness outstanding at the time of undersigned’s execution of the
Subscription Agreement exceeds the amount of such indebtedness outstanding 60
days before such time, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability in the
determination of Subscriber’s net worth); and/or

 

  ☐ had an individual income in excess of $200,000 (or a joint income together
with the Subscriber’s spouse in excess of $300,000) in each of the two most
recently completed calendar years, and reasonably expects to have an individual
income in excess of $200,000 (or a joint income together with the Subscriber’s
spouse in excess of $300,000) in the current calendar year.

 

For Entities

 

☐ The undersigned is an entity and (please check all boxes that apply):

 

  ☐ is a corporation, partnership, limited liability company, Massachusetts or
similar business trust or organization described in Section 501(c)(3) of the
U.S. Internal Revenue Code of 1986, as amended, not formed for the specific
purpose of acquiring securities in the Company that has total assets in excess
of $5,000,000;

 

  ☐ is a bank as defined in Section 3(a)(2) of the Securities Act, a savings and
loan association, or other institution defined in Section 3(a)(5)(A) of the
Securities Act acting in either its individual or fiduciary capacity (this
includes a trust for which a bank acts as trustee and exercises investment
discretion with respect to the trust’s decision to invest in the Company);

 

  ☐ is a broker dealer registered pursuant to Section 15 of the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

 

  ☐ is an insurance company as defined in Section 2(a)(13) of the Securities
Act;

 



 

 

 

  ☐ is an investment company registered under the U.S. Investment Company Act of
1940, as amended (the “Investment Company Act”), or a business development
company as defined in Section 2(a)(48) of the Investment Company Act;

 

  ☐ is a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958, as amended;

 

  ☐ is a plan established and maintained by a state, its political subdivisions,
or an agency or instrumentality of a state or its political subdivisions, for
the benefit of employees, having total assets in excess of $5,000,000;

 

  ☐ is an employee benefit plan within the meaning of the U.S. Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (a) for which the
investment decision to acquire securities in the Company is being made by a plan
fiduciary, as defined in Section 3(21) of ERISA, that is either a bank, savings
and loan association, insurance company, or registered investment adviser, (b)
which has total assets in excess of $5,000,000, or (c) which is self-directed,
with the investment decisions made solely by persons who are Accredited
Investors;

 

  ☐ is a private business development company as defined in Section 202(a)(22)
of the U.S. Investment Advisers Act of 1940, as amended;

 

  ☐ is a trust not formed for the specific purpose of acquiring securities in
the Company with total assets in excess of $5,000,000 and directed by a person
who has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of investing in the Company;

 

  ☐ is a revocable trust (including a revocable trust formed for the specific
purpose of acquiring securities in the Company) and the grantor or settlor of
such trust is an Accredited Investor; and/or

 

  ☐ is an entity in which each equity owner is an Accredited Investor.

  

  _________________________________       By:______________________________  
Name:   Title:

 

 

 



 

 